Case 2:19-cr-00877-CCC Document 100 Filed 06/29/20 Page 1 of 1 PageID: 2143



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             June 29, 2020

The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Jobadiah Sinclair Weeks, et al.,
                          Crim. No. 19-877

Your Honor:

      The Government understands that counsel for Jobadiah Sinclair Weeks
(“Weeks”) does not intend to file a formal motion to seal Weeks’ Memorandum
in Support of his Motion for Appeal (previously filed under seal at Dkt. No. 94).
See Dkt. No. 96.

       Please allow this letter to confirm that the Government has no objection
to defendant Weeks’ Motion for Appeal (Dkt. 94) being unsealed.


                                                             Respectfully submitted,

                                                             CRAIG CARPENITO
                                                             United States Attorney




                                                             By: Anthony P. Torntore
                                                                 David W. Feder
                                                                 Jamie L. Hoxie
                                                                 Assistant U.S. Attorneys
